
	

115 S2806 IS: National Security Commission on Artificial Intelligence Act of 2018
U.S. Senate
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2806
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2018
			Mrs. Ernst (for herself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To establish the National Security Commission on Artificial Intelligence, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the National Security Commission on Artificial Intelligence Act of 2018.
		2.National Security Commission on Artificial Intelligence
 (a)DefinitionsIn this section: (1)Artificial intelligenceThe term artificial intelligence includes each of the following:
 (A)Any artificial system that performs tasks under varying and unpredictable circumstances without significant human oversight, or that can learn from experience and improve performance when exposed to data sets.
 (B)An artificial system developed in computer software, physical hardware, or other context that solves tasks requiring human-like perception, cognition, planning, learning, communication, or physical action.
 (C)An artificial system designed to think or act like a human, including cognitive architectures and neural networks.
 (D)A set of techniques, including machine learning, that is designed to approximate a cognitive task. (E)An artificial system designed to act rationally, including an intelligent software agent or embodied robot that achieves goals using perception, planning, reasoning, learning, communicating, decision making, and acting.
 (2)CommissionThe term Commission means the National Security Commission on Artificial Intelligence established under subsection (b)(1).
				(b)Establishment
 (1)In generalThere is established in the executive branch an independent commission to review advances in artificial intelligence, related machine learning developments, and associated technologies.
 (2)TreatmentThe Commission shall be considered an independent establishment (as defined in section 104 of title 5, United States Code) and a temporary organization (as defined in section 3161(a) of such title).
 (3)DesignationThe commission established under paragraph (1) shall be known as the National Security Commission on Artificial Intelligence.
				(4)Membership
 (A)CompositionThe Commission shall be composed of 15 members appointed as follows: (i)The Secretary of Commerce shall appoint 1 member.
 (ii)The Secretary of Defense shall appoint 2 members. (iii)The Chairman of the Committee on Commerce, Science, and Transportation of the Senate shall appoint 1 member.
 (iv)The Ranking Member of the Committee on Commerce, Science, and Transportation of the Senate shall appoint 1 member.
 (v)The Chairman of the Committee on Energy and Commerce of the House of Representatives shall appoint 1 member.
 (vi)The Ranking Member of the Committee on Energy and Commerce of the House of Representatives shall appoint 1 member.
 (vii)The Chairman of the Committee on Armed Services of the Senate shall appoint 1 member. (viii)The ranking minority member of the Committee on Armed Services of the Senate shall appoint 1 member.
 (ix)The Chairman of the Committee on Armed Services of the House of Representatives shall appoint 1 member.
 (x)The ranking minority member of the Committee on Armed Services of the House of Representatives shall appoint 1 member.
 (xi)The Chairman of the Select Committee on Intelligence of the Senate shall appoint 1 member. (xii)The Vice Chairman of the Select Committee on Intelligence of the Senate shall appoint 1 member.
 (xiii)The Chairman of the Permanent Select Committee on Intelligence of the House of Representatives shall appoint 1 member.
 (xiv)The ranking member of the Permanent Select Committee on Intelligence of the House of representatives shall appoint 1 member.
 (B)Deadline for appointmentMembers shall be appointed to the Commission under paragraph (1) not later than 90 days after the date of the enactment of this Act.
 (C)Effect of lack of appointment by appointment dateIf one or more appointments under paragraph (1) is not made by the date specified in paragraph (2), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made.
 (5)Chair and vice chairThe Commission shall elect a Chair and Vice Chair from among its members, one of whom shall be a national security practitioner or academic and one of whom shall be an economist or expert in the United States economy.
 (6)TermsMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers and shall be filled in the same manner as the original appointment was made.
 (7)Status as Federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the Commission shall be deemed to be Federal employees.
				(c)Duties
 (1)In generalThe Commission shall carry out the review described in subsection (b)(1). In carrying out such review, the Commission shall consider the methods and means necessary to advance the development of artificial intelligence, machine learning, and associated technologies by the United States to comprehensively address the national and economic security needs of the United States, including economic risk, and any other associated issues.
 (2)Scope of the reviewIn conducting the review under paragraph (1), the Commission shall consider the following: (A)The competitiveness of the United States in artificial intelligence, machine learning, and other associated technologies, including matters relating to national security, economic security, public-private partnerships, and investments.
 (B)Means and methods for the United States to maintain a technological advantage in artificial intelligence, machine learning, and other associated technologies, including quantum computing and high performance computing.
 (C)Developments and trends in international cooperation and competitiveness, including foreign investments in artificial intelligence, machine learning, and computer science fields.
 (D)Means by which to foster greater emphasis and investments in basic and advanced research to stimulate private, public, academic, and combined initiatives in artificial intelligence, machine learning, and other associated technologies, including quantum computing and high performance computing.
 (E)Education effects and incentives to attract and recruit leading talent in artificial intelligence and machine learning, including science, technology, engineering, and math programs.
 (F)Workforce effects, displacement of workers, and the role of government or industry in retraining displaced workers.
 (G)Risks associated with United States and foreign country and non-state actors advances in military employment of artificial intelligence and machine learning, or acquisition of the same, including under the international law of armed conflict, international humanitarian law, and escalation dynamics.
 (H)Associated ethical considerations related to artificial intelligence and machine learning as it will be used for future applications.
 (I)Means to establish data standards and provide incentives for the sharing of open training data within related data-driven industries.
 (J)The opportunities or vulnerabilities of intellectual property theft, copyright infringement concerns and risk associated with outside influences, whether friendly or adversarial.
 (K)The potential legal use by law enforcement to address technological barriers to bringing criminals to justice or aiding in broader criminal investigations.
 (L)Development of privacy- and security-protecting measures for data, and broader cyber security protections, in artificial intelligence, machine learning, and associated technologies.
 (M)Consideration of the evolution of artificial intelligence and appropriate mechanisms for managing such technology.
 (N)Such other matters as the Commission considers relevant to the common defense or economic security of the United States.
					(d)Reports
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the President and Congress an initial report on the findings of the Commission and such recommendations that the Commission may have for action by the executive branch and Congress related to artificial intelligence and machine learning and associated technologies, including recommendations to more effectively organize the Federal Government.
 (2)Annual comprehensive reportsNot later than one year after the date of this enactment of this Act and not less frequently than once each year thereafter until the date specified in subsection (f), the Commission shall submit to the President and to Congress a comprehensive report on the review required under subsection (c).
 (3)Form of reportsReports submitted under this subsection shall be made publically available, but may include a classified annex.
 (4)Dissenting opinionsReports submitted under this subsection shall provide the opportunity for dissenting opinions from within the Commission, provided for within the appendices of the public report, and in the classified annexes as appropriate.
 (e)FundingOf the amounts authorized to be appropriated for fiscal year 2019 for the Department of Defense, not more than $10,000,000 shall be made available to the Commission to carry out its duties under this section. Funds made available to the Commission under the preceding sentence shall remain available until expended.
 (f)TerminationThe Commission shall terminate on October 1, 2020.  